DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of “the housing includes, on the lead-out direction side than the terminal lead-out area, a protruded body that is protruded toward the conductor lead-out area side of the conductive component than a same plane with the terminal lead-out area” is grammatically irregular, unclear, and ambiguous.   It is unknown what “the lead-out direction side than the terminal lead-out area” means.   “The lead-out direction side than the terminal lead-out area” lacks antecedent basis, is grammatically irregular, and is unclear and indefinite.   It is unknown what “the conductor lead-out area side of the conductive component than a same plane with the terminal lead-out area” means.  The limitation is grammatically irregular, unclear, and indefinite.    The limitations are given little weight.
Regarding claims 7, 8, 9, 10, 11, and 12, the limitations regarding “the protruding direction . . .” lacks antecedent basis and is confusing and ambiguous.  The limitation is given little weight

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 3, 4, 5, 6, 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 2009/0023324 (“Koike”).  Regarding claim 1, Koike discloses a connector comprising: 
a terminal fitting 40 including a terminal part 40b and a conductor connection part 40a; 
a housing 41 including an inner housing chamber 41d for accommodating the terminal part, and 
a smooth terminal lead-out area (labeled TLOA in annotated figure 13 below) where a terminal outlet (labeled TO below) for projecting the conductor connection part 40a toward an outer side from the housing chamber is provided; 
a conductive component 2 that is a component shaped in a sheet-like form with a conductor 2f and an insulator 2g exhibiting flexibility, the conductive component including a conductor connection area (labeled CCA below) that physically and electrically connects the conductor to the conductor connection part, and 
a conductor lead-out area (labeled CLOA below) that is led out from the conductor connection area toward a lead-out direction to be projecting from the housing; and 
a reinforcing plate 1 shaped in a planar shape , the reinforcing plate being sandwiched between the conductor connection area and the terminal lead-out area with a first plane (labeled FP below) being in contact with the conductor connection area and a second plane (labeled SP below) being in contact with the terminal lead-out area, wherein 
the housing includes a protruded body (labeled PB below) that is protruded toward the conductor lead-out area.
	Koike does not state that the plate 1 is made of insulating material.  Koike states that the housing is made of insulating material (paragraph 0044).    It would have been obvious to likewise make the plate 1 out of insulating material.  The selection of a known material based on its suitability for its intended purpose would have been obvious.  Sinclair & Carroll Col. V. Interchemical Corp., 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197 (CCPA 1960). 

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale


	Per claim 2, the protruded body includes a chamfered part (labeled CP above) formed by chamfering an intersection part where an end face (labeled EF1) on a protruding direction of the protruded body intersects with an end face (labeled EF2) on the lead-out direction side.
	Regarding claim 3, Koike does not show the chamfered part being arc-like.  It would have been obvious to form the chamfered with an arc shape.  The selection of a particular shape of the chamfered part, such as an arc shaped chamfered part, would have been a matter of engineering design choice because the shape of the chamfered part would have no effect on the function or construction of the device.   See In re In re Dailey, 149 USPQ 47 (CCPA 1966).    Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
	Per claims 4, 5, and 6, the protruded body is protruded to a position higher than the first plane.
	Per claims 13, 14, 15, 16, 17, and 18,  in the reinforcing plate, an intersection part (labeled IP above) where the first plane intersects with an end face on the lead-out direction side is formed in a sharp edge form.
Allowable Subject Matter
Claims 7, 8, 9, 10, 11, 12, 19, and 20 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and intervening claims, depending on how the 35 U.S.C. 112(b) issues are resolved and depending on how the various features of the parent claim and intervening claims are defined.  Koike does not show the protruded body extending from one edge to the other edge of the conductor lead out area.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833